*263MEMORANDUM
Under the provisions of the contract involved, the plaintiff’s claim was considered by a Board of Changes made up of two representatives of the Navy Department and one representative of the plaintiff. This Board on January 19,1934, found that the plaintiff was entitled to $13,493.36 extra compensation due to the increased cost of cofferdam construction and the “cost of sinking the intake excavation” over and above the originally estimated cost. The site of the work was changed and this change in location brought about the conditions which resulted in extra cost to the plaintiff. Every official of the Navy Department charged with considering and recommending with respect to the claim approved it, and after allowance by the Board a voucher in plaintiff’s favor was issued by the Bureau of Yards and Docks. The General Accounting Office later refused pay*264ment of the same and denied the claim. The General Accounting Office was without jurisdiction to consider it. The contract itself under the facts of this case determined the rights of the parties. McShain Co. v. United States, 83 C. Cls. 406, and authorities therein cited. The plaintiff is. clearly entitled to the judgment awarded.